PER CURIAM. On Auguest 2, 1996, respondent Sharon Priest, Secretary of State for the State of Arkansas, certified Proposed Amendment 6 bearing the popular name “Amendment to Prohibit Gambling on Contests or Games of Chance and Skill and Specifically Prohibiting Gambling on Horse Racing and Dog Racing” for the ballot for the general election on November 5, 1996. In doing so, the Secretary of State declared that Proposed Amendment 6 satisfied constitutional requirements. On August 30, 1996, petitioners Kim Burge, Terry Wallace, and Eric Jackson, individually and on behalf of the Committee Against the Loss of Arkansas Jobs, and all others similarly situated (the “Committee”) filed an original-action petition in this court under Amendment 7 of the Arkansas Constitution, challenging the validity of the signatures appearing on the initiative petition and the adequacy of the ballot title of the proposed amendment. On the same date, August 30, 1996, the Committee filed a motion for an expedited scheduling order, for appointment of a special master, and for leave of the court to take depositions. On September 6, 1996, the Secretary of State filed a response to the motion for expedited scheduling order in which she stated that the issue was moot, because her September 6, 1996 answer to the original-action petition consented to judgment removing Proposed Amendment 6 from the November 5, 1996 ballot. On September 9, 1996, a “Stipulation of Parties” was filed by the Secretary of State, the Committee, and the Attorney General, in which it was agreed that 1) Proposed Amendment 6 lacked sufficient signatures to qualify for the ballot, 2) the proponent of the amendment, the Christian Civic Action Committee, had informed the Secretary of State that it could not meet its burden of establishing the authenticity of the signatures, and 3) further litigation of this cause would result in Proposed Amendment 6 being struck from the ballot.  By per curiam order in a related case, Southland Racing Corporation v. Sharon Priest, No. 96-1016, dated September 18, 1996, this court has directed the Secretary of State to remove Proposed Amendment 6 from the November 6, 1996 general election ballot. Entry of this per curiam order on September 18, 1996, has rendered the original-action petition and motion filed by the petitioners herein moot. Motion and original-action petition dismissed as moot.